Citation Nr: 1711119	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-42 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease (DJD).

2.  Entitlement to a rating in excess of 10 percent for right knee DJD.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine prior to May 2, 2013, and in excess of 20 percent beginning August 1, 2013. 

4.  Entitlement to a separate rating for neurological impairment associated with the service-connected lumbar spine disability.

5.  Entitlement to a rating in excess of 10 percent for hypothyroidism.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) and/or Special Monthly Compensation (SMC) pursuant to 38 U.S.C.A. 
§ 1114 (s) for the rating period from August 1, 2013, to March 19, 2014.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service in the U.S. Navy from May 1979 to May 1984, September 1984 to August 1989, and August 1992 to October 1993, and in the U.S. Army from November 2011 to September 2002.  He also had periods of service with the U.S. Navy Reserve and the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the increased rating claims noted above.  The Agency of Original Jurisdiction (AOJ) for the Veteran's claims is the RO in Nashville, Tennessee.

The increased rating issues on appeal were previously remanded by the Board in March 2016 for further evidentiary development of requesting outstanding Social Security Administration (SSA) disability records.  This was accomplished, and the claims were readjudicated in an August 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of entitlement to: (1) a separate rating for neurological impairment associated with the service-connected lumbar spine disability; (2) entitlement to a TDIU and/or SMC pursuant to 38 U.S.C.A. § 1114 (s) for the rating period from August 2, 2013 to March 19, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's right knee disability has been manifested by degenerative changes with flexion, at worst, to 90 degrees and extension limited to 0 degrees, without instability or a meniscal condition.

2.  For the entire rating period on appeal, the Veteran's left knee disability has been manifested by degenerative changes with flexion, at worst, to 115 degrees and extension limited to 5 degrees, without instability or a meniscal condition.

3.  For the entire rating period on appeal, excluding the 100 percent temporary rating from May 3, 2013, to July 30, 2013, the Veteran's lumbar spine disability has approximated muscle spasm or guarding severe enough to result in an abnormal gait, but has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine, or any incapacitating episodes of intervertebral disc syndrome (IVDS).

4.  The Veteran's hypothyroid disability is primarily manifested by fatigability, continuous medication required for control, constipation, and weight gain.  He does not experience mental disturbance or muscular weakness due to hypothyroidism.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a rating in excess of 10 percent for right knee DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260 (2016).

2.  For the entire rating period on appeal, the criteria for a rating in excess of 10 percent for left knee DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260 (2016).

3.  For the entire rating period on appeal, , excluding the 100 percent temporary rating from May 3, 2013, to July 30, 2013, the criteria for a 20 percent rating, but no higher, for the lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

4.  The criteria for a 30 percent rating, but no higher, for hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.119, Diagnostic Code 7903 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided a pre-adjudicatory notice letter to the Veteran in April 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records, post-service treatment records, SSA records, and the Veteran's statements have been associated with the claims file.  Further, the Veteran was provided with VA examinations and the reports have been associated with the record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims for increased ratings for the service-connected knee, spine, and thyroid disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners personally interviewed and examined the Veteran, reviewed VA medical records, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes. 

Additionally, neither the Veteran, nor his representative, has questioned the adequacy of the examinations.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Disability Ratings Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509- 10 (2007).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis for Right and Left Knee Disabilities

The Veteran seeks ratings in excess of 10 percent for his service-connected DJD of the right and left knee disabilities, which are separately rated under DC 5260-5010 which pertains to limited flexion due to traumatic arthritis.  He has also been awarded a separate noncompensable rating for limitation of extension of the left knee under Diagnostic Code 5010-5261.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

Under DC 5010, traumatic arthritis is rated under the same criteria as degenerative arthritis, DC 5003.  See 38 C.F.R. § 4.71a. Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under DC 5260, flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under DC 5261, extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.

The evidence includes a May 2008 VA examination report that shows the Veteran's report of bilateral knee pain.  He indicated that both knees were the same and had pain generally with intermittent swelling.  The Veteran reported that his pain ranged from 1/10 to 5/10 with no specific flare-ups.  He did, however, indicated that his knee pain worsened if he walked, stood, or sat for a long time.  He was able to walk about a mile for about 15 minutes.  He also used braces which help him moderately.  It was noted that the Veteran was able to perform most activities of daily living with the exception of prolonged walking, running, or squatting.   

Upon physical examination in May 2008, range of motion of both knees was from 0 to 130 degrees (both actively and passively).  There was no pain on range of motion testing and no decreased range of motion after repetitive use testing.  There was no instability of either knee with varus and valgus stress and posterior and anterior drawer.  There was no effusion in either knee.  There was tenderness to palpation about the medial aspect, greater than the lateral joint line, bilaterally.  Grind test was positive bilaterally.   

The Veteran was afforded another VA examination in August 2013.  Range of motion testing showed flexion of the right knee limited to 90 degrees with no objective evidence of pain.  Left knee flexion was limited to 115 degrees with no objective evidence of pain.  Extension was normal in both knees.  After repetitive use testing, only the left knee showed slight reduced range of motion in extension limited to 5 degrees.  There was no functional loss or functional impairment of either knee.  Joint stability tests were negative and there were no meniscal conditions present.  The examiner noted that the Veteran had severe pain in the right hip, but no pain in his knees.  

Upon review of the evidence of record, the Veteran has already been afforded a 10 percent rating for arthritis with painful motion in each knee, and because the Veteran's range of bilateral knee motion has been no worse than 0 to 90 degrees in the right knee and 5 to 115 degrees in the left knee, ratings higher than 10 percent are not warranted under DCs 5260 or 5261.  Moreover, with regard to the separate rating for left knee extension, the Board finds that a higher, compensable rating is not warranted because, as noted above, his left knee is limited to 5 degrees at worst.  Indeed, limitation of extension in the left knee has not been shown to more nearly approximate 10 degrees as to warrant a separate compensable rating.  For these reasons, ratings in excess of 10 percent for each knee under Diagnostic Code 5010-5260 are not warranted, nor is a separate rating for limited extension of the right knee or a rating higher than zero percent warranted for limited extension of the left knee under DC 5010-5261.  

The Board also considered the Veteran's reported impairment of function, such as knee pain, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the knees due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 
38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the knee disabilities more nearly approximates the criteria for higher ratings.  Repetitive use testing during the 2008 VA examination shows no decreased range of motion and only a 5 degree loss in extension in the left knee during the August 2013 examination.

Moreover, there is no evidence of any knee ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or malunion of the tibia and fibula to support higher or separate ratings under DCs 5256, 5257, 5258, or 5262.

For these reasons, the Board finds that the weight of the evidence is against a grant of separate ratings in excess of 10 percent for the right and left knee disabilities.  The weight of the evidence is also against a separate compensable rating for left knee limitation of extension.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating Analysis for Lumbar Spine Disability

The Veteran's lumbar spine disability, diagnosed as degenerative disc disease, has been awarded a 10 percent rating prior to May 2, 2013 under Diagnostic Code 5237 which pertains to lumbar strains.  He has also been afforded a temporary 100 percent disability rating from May 3, 2013, to July 31, 2013, for lumbar spine treatment necessitating convalescence.  Beginning August 1, 2013, he is in receipt of a 20 percent rating for his lumbar spine disability.  

Accordingly, the Board will only consider whether a rating in excess of 10 percent is warranted for the Veteran's lumbar spine disability for the rating period prior to May 2, 2013, and whether a rating in excess of 20 percent is warranted for the rating period beginning August 1, 2013.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; the combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2016) (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a.

The evidence includes a May 2008 VA spine examination report which shows the Veteran's report of intermittent pain, which normally was a 5/10, with 10 being the most severe pain.  He denied specific flare-ups, other than increased pain with prolonged walking, standing, or sitting.  The Veteran also reported occasional pain running down the back of his legs to about the knees, but denied numbness.  It was noted that the Veteran used a brace or cane at times, which was noted to help moderately.  He was able to walk for 15 minutes or for about a mile before he had to take a break.  

Upon physical examination, there was no tenderness to palpation to the lumbar spine.  He had a normal gait and was able to walk on toes and heels without difficulty.  The Veteran had sensation to light touch to the bilateral lower extremities.  Range of motion testing of the thoracolumbar spine resulted in forward flexion from 0 degrees to 75 degrees, and extension was from 0 degrees to 30 degrees.  Right lateral bending, left lateral bending, right lateral rotation, and left lateral rotation was from 0 degrees to 30 degrees.  These ranges of motion were conducted both actively and passively.  Pain was mainly with extension throughout the arc of motion.  There was no other pain.  Pain and range of motion were not worsened with three repetitions.  It was further noted that there was pain on range of motion testing and it was conceivable that pain could further limit function as described particularly after being on his feet all day.  It was not, however, feasible to attempt to express any of this in terms of additional limitation of motion as these matters could be determined with any degree of medical certainty.  Sensation was intact to light touch in the lower extremities.  Deep tendon reflexes in the lower extremities were symmetric, bilaterally.  Straight leg raise was negative, bilaterally.  The examiner noted that the Veteran experienced pain mainly with extension throughout the arc of motion, no other pain was noted.  The examiner diagnosed mild degenerative joint disease of the lumbar spine.  

The Veteran underwent a magnetic resonance imaging (MRI) scan in December 2009, and such scan showed evidence of spondylosis, degenerative disc disease, hypertrophy, and degenerative facet arthropathy. 

VA treatment records show that the Veteran has been prescribed Cyclobenzaprine for muscle spasms.  See e.g., January 2010, June 2010, and July 2010 VA treatment records.  Further, in a June 2010 VA treatment record, the Veteran indicated that his back pain was 8 out of 10 and was getting worse.  He reported that the pain was affecting his ability to "relax" and pass urine and stool.  

The Veteran underwent an additional MRI in June 2012, which showed evidence of mild to moderate central stenosis at L-4 and borderline stenosis at L2-L4.  

VA treatment records also include a September 2012 physical therapy note.  During the evaluation, the Veteran indicated that his back pain had become "more frequent in the past 2 years."  Range of motion testing showed flexion to 80 degrees, extension limited to 25 degrees, lateral flexion to 35 degrees, and lateral rotation to 45 degrees.  The Veteran had guarded trunk mobility towards lateral flexion and forward flexion due to pain.  

The Veteran was afforded another VA spine examination in August 2013.  The examiner diagnosed the Veteran with lumbar radiculopathy with an onset diagnosis date of May 2013.  It was further noted that the Veteran had recently undergone a diskectomy at L4-L5.  The Veteran denied flare-ups.  Range of motion testing showed flexion limited to 60 degrees with no objective evidence of pain.  After repetitive use testing forward flexion was limited to 55 degrees.  There was tenderness to palpation of the lumbar paraspinal musculature.  There was no guarding.  Motor strength of the lower extremities was diminished in the right hip and knee.  There was no muscle atrophy.  Deep tendon reflexes and sensation in the lower extremities were intact.  He had not incapacitating episodes of IVDS.  

As noted above, in order to obtain the next higher 20 percent rating under the general rating formula for diseases and injuries of the spine, the Veteran's spine disability must manifest forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Upon review of all the evidence of record, both lay and medical, the Board finds that a 20 percent rating is more nearly approximated for the service-connected lumbar spine disability for the period prior to May 2, 2013.

As noted above, the Veteran has been prescribed medication for muscle spasms throughout most of the rating period prior to May 2, 2013.  Further, during a September 2012 VA treatment record, he was found to have guarded trunk mobility towards lateral flexion and forward flexion due to pain.  It was noted that the Veteran used a brace or cane at times to, which was noted to only help moderately.  See May 2008 VA examination report.  

Therefore, for the rating period prior to May 2, 2013, and as specifically noted above, the Veteran's spine disability has required the use of prescription medication for muscle spasms and exhibits guarded movement at times and uses assistive devices on occasion.  In addition, the May 2008 VA examiner noted the presence of pain on range of motion testing and found that it was conceivable that pain could further limit function as described particularly after being on his feet all day.  For these reasons, and resolving reasonable doubt in the Veteran's favor, muscle spasm, or guarding severe enough to result in an abnormal gait is approximated.  Thus the Board finds that the criteria for the next higher rating of 20 percent under the General Rating Formula for the rating period prior to May 2, 2013, are approximated.  See 38 C.F.R. § 4.71a.

As noted, after the assignment of the temporary 100 percent rating effective May 3, 2013, the RO assigned a 20 percent rating for the Veteran's lumbar spine disability beginning August 1, 2013.  However, the Board further finds that, for the entire rating period on appeal (prior to May 2, 2013 and beginning August 1, 2013), a rating in excess of 20 percent is not warranted.  Specifically, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine as contemplated by a 40 percent rating under 38 C.F.R. § 4.71a.  During the VA examinations and VA treatment records discussed above, the Veteran's thoracolumbar spine was limited to, at worst, 55 degrees in flexion.  See August 2013 VA examination report. 

The Board has also considered the Veteran's functional loss due to pain or due to weakness, fatigability, lack of endurance, or pain on movement of the lumbar spine under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran in this case has complained of pain in his lumbar spine, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Higher compensation is not warranted under these provisions because there is no evidence of additional functional loss due to pain, weakness, fatigue, or incoordination showing limited motion or function to such a degree so as to meet or approximate the criteria for a rating higher than 20 percent for the entire increased rating period on appeal.  During the May 2008 VA examination, the Veteran's pain and range of motion were not additionally worsened after repetitive use testing.  Moreover, the August 2013 VA examiner indicated that, even after repetitive use testing, flexion of the spine was limited to 55 degrees, at worst.  Overall, the Board finds that the 20 percent rating assigned herein prior to May 2, 2013, and the 20 percent rating already in effect beginning August 1, 2013, contemplates any additional functional impairment that the Veteran may have experienced secondary to his lumbar spine disability during the appeal period.  See DeLuca.

Moreover, the Veteran has not been shown residuals of a fracture of the vertebra (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), or spinal fusion (Diagnostic Code 5241). Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in this case.

Further, the Veteran has not been found to have any incapacitating episodes of IVDS which are defined as periods of prescribed bedrest by a physician, as required under the Formula for Rating IVDS Based on Incapacitating Episodes.  Accordingly, a higher rating under such formula is not warranted. 

For these reasons, the Board finds that, for the rating period prior to May 2, 2013, a 20 percent rating, but no higher, for the lumbar spine disability is warranted under Diagnostic Code 5237.  The Board further finds that a rating in excess of 20 percent for the entire rating period on appeal is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Rating Analysis for Hypothyroidism

The Veteran maintains that his hypothyroid disability is more severe than what is contemplated by the currently assigned 10 percent rating.  His thyroid disability is currently rated under Diagnostic Code 7903 for hyperthyroidism. 

Diagnostic Code 7903 provides a 10 percent rating for fatigue or continuous medication required for control of hypothyroidism and a 30 percent rating for hypothyroidism manifested by fatigability, constipation and mental sluggishness. That code provides for a 60 percent rating when the disorder causes muscular weakness, mental disturbance, and weight gain, and a 100 percent rating when the disorder causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

The evidence includes a May 2008 VA examination report.  During the evaluation, the Veteran reported that he saw a physician every 6 months for dose adjustment of his medication.  The Veteran also reported short-term memory loss and constipation, although he was unsure of the etiology of these disorders.  The examiner indicated that the Veteran had been diagnosed with Hashimoto's thyroiditis in 2002.  Upon physical examination, the Veteran's thyroid was palpated and no masses or enlargements were noted.   The gland was non tender and non nodular.  There was no myxedema, diabetes insipidus, Addison's disease, or neoplasms.  The examiner then indicated that the problems associated with the Veteran's hyperthyroidism included fatigue and weight gain.  The examiner noted that the Veteran had gained 10 percent compared to his baseline weight.  Weight loss was noted but attributed to osteomyelitis, and not a thyroid condition.   

VA Primary Care notes dated in July 2013 show an assessment of morbid obesity.

In an August 2013 VA examination, the examiner noted that continuous medication was required to control the Veteran's thyroid condition.  Symptoms related to the thyroid disability included fatigue and constipation.  

After a thorough review of the evidence and granting the Veteran the benefit of the doubt, the Board finds that the overall symptomatology associated with the Veteran's disability more closely approximates the criteria for a 30 percent rating under Diagnostic Code 7903.  38 C.F.R. § 4.119, Diagnostic Code 7903.  

The VA examinations discussed above both indicated that the Veteran requires the use of continuous medication to control his thyroid.  He has also been found to be fatigued and constipated.  Furthermore, although mental sluggishness was not specifically diagnosed, the Veteran did report that he had short-term memory loss.  See May 2008 VA examination report.  Moreover, during the August 2013 VA examination, the examiner indicated that the Veteran's thyroid disability also had caused weight gain.  Notably, weight gain is one symptom associated with hypothyroidism.  Given this body of evidence, the Board finds that the Veteran's symptoms are more closely aligned with the criteria for a 30 percent rating.  
38 C.F.R. § 4.7; Diagnostic Code 7903. 

The Board has analyzed whether the Veteran would be entitled to a rating in excess of 30 percent, and finds that he is not.  The August 2013 VA examiner specifically noted that the Veteran did not have muscle weakness or atrophy.  While he had gained weight during the appeal period, there is no indication that the Veteran specifically experienced mental disturbance, dementia, or a slowing of his thought process.  The Veteran has been diagnosed with depression; however, this has been related to his general medical condition of (service-connected) osteomyelitis of the right hip with subsequent joint replacement.  See October 2016 VA psychiatric examination.  Further, although the Veteran was found to have a cardiovascular disorder (hypertension), it was not related to his hypothyroidism.  See May 2008 VA examination report (examiner indicated that hypertension was "not related" to the hypothyroid).  Moreover, although the Veteran has been found to have sleep problems, this has been adequately considered and contemplated in his 50 percent rating for sleep apnea and has not been related to his thyroid disability.  For these reasons, the Board finds that a rating in excess of 30 percent assigned herein is not warranted under Diagnostic Code 7903.  38 C.F.R. § 4.119.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a veteran is entitled to an extraschedular rating: 
(1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran's thyroid disability is manifested by fatigability, continuous medication required for control, constipation, and weight gain.  He does not experience mental disturbance or muscular weakness.  The rating criteria specifically contemplate the Veteran's symptoms.  See Diagnostic Code 7903. 

Further, the criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine and knees including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The symptomatology and impairment caused by the Veteran's lumbar spine disability is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has reported pain and limitation of motion of his lumbar spine.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria for spinal disorders.  

Regarding the Veteran's knees, the right knee disability has been manifested by degenerative changes with flexion, at worst, to 90 degrees and extension limited to 0 degrees, without instability or a meniscal condition.  For the entire rating period on appeal, the Veteran's left knee disability has been manifested by degenerative changes with flexion, at worst, to 115 degrees and extension limited to 5 degrees, without instability or a meniscal condition.

There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the schedular ratings assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As indicated, the Veteran is already in receipt of a TDIU and SMC.

TDIU and SMC

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. 

The Court has also held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38  (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.   See Bradley v. Peake, 22 Vet. App. 280 (2008).

The Court held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 
38 U.S.C.A. § 1114 (s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

In this case, for the rating period from May 3, 2013 to August 1, 2013, the Board concludes that the holding in Bradley is inapplicable and a potential TDIU claim is rendered moot.  Specifically, the Veteran has already been granted a 100 percent temporary disability rating for his lumbar spine disability from May 3, 2013 to August 1, 2013, and has been granted an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more for the same time period, i.e., from May 3, 2013 to August 1, 2013.  Therefore, a TDIU claim is moot for the rating period from May 3, 2013, to August 1, 2013.

Further, a TDIU claim is moot for the rating period from March 20, 2014, to November 1, 2015.  In this regard, the Veteran was granted a 100 percent temporary disability rating for his right hip disability and an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more for the same time period, i.e., from March 20, 2014 to November 1, 2015.  Therefore, a TDIU claim is rendered moot for the rating period from March 20, 2014 to November 1, 2015.

The Veteran has maintained that he last worked on April 20, 2013.  He is currently in receipt of a TDIU from April 20, 2013, to October 24, 2016, and then a 100 percent combined schedular rating from October 24, 2016.  Because the 100 percent rating from October 2016 is not based on a single disability, the issue of a TDIU since that date is moot.  However, as discussed in further detail below, the issue of entitlement to a TDIU and/or SMC for the period from August 1, 2013, to March 19, 2014, is still for consideration. 
ORDER

For the entire rating period on appeal, a 10 percent for right knee DJD is denied.

For the entire rating period on appeal, a 10 percent for left knee DJD is denied.

For the entire rating period on appeal, excluding the 100 percent temporary rating, , a 20 percent rating, but no higher, for the lumbar spine disability is granted, subject to the laws and regulations governing monetary benefits. 

A 30 percent rating, but no higher, for hypothyroidism is granted, subject to the laws and regulations governing monetary benefits. 
				
					REMAND

Remand is necessary to determine whether the Veteran has any neurologic impairment associated with this service-connected lumbar spine disability.

As noted above, Note (1) to the general rating formula for diseases and injuries of the spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

During the May 2008 VA spine examination, the Veteran reported occasional pain running down the back of his legs to about the knees, but denied numbness.  
In a June 2010 VA treatment record, the Veteran indicated that his back pain was 8 out of 10 and was getting worse.  He reported that the pain was affecting his ability to "relax" and pass urine and stool.  

In an August 2013 VA spine examination, the examiner noted a diagnosis of lumbar radiculopathy with an onset diagnosis date of May 2013; however, in a later portion of the report, the examiner checked "NO" as to the Veteran having radicular pain or symptoms of radiculopathy.  

As such, the Board finds that the Veteran should be provided a neurological examination that considers all pertinent neurological testing.

Regarding the claims for entitlement to a TDIU and SMC for the rating period from August 1, 2013, to March 19, 2014, these issues are intertwined with the claim remanded herein; accordingly, they must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an appropriate VA examination to determine the etiology of any neurologic abnormalities associated with his service-connected lumbar spine disability.  All indicated tests and studies should be conducted.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner is asked to address the following:

(a)  Identify any evidence of radiculopathy or other neurological involvement due to the service-connected lumbar spine disability.  If neurological pathology is present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.

(b)  Comment on the presence and severity of any related bowel or bladder neurologic problems.  

(NOTE:  During the May 2008 VA spine examination, the Veteran that his back pain was affecting his ability to "relax" and pass urine and stool).

The examiner is requested to provide a fully reasoned explanation for or his or her opinions based on his or her clinical experience, medical expertise, and established medical principles.

2.  When the development requested has been completed, and compliance with the requested action is ensured, readjudicate the claims for (1) a separate rating for neurological impairment associated with the service-connected lumbar spine disability; and (2) entitlement to a TDIU and/or SMC pursuant to 38 U.S.C.A. § 1114 (s) for the rating period from August 1, 2013, to March 19, 2014.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


